Name: Commission Regulation (EC) No 1475/94 of 27 June 1994 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  documentation;  natural environment
 Date Published: nan

 No L 159/32 Official Journal of the European Communities 28 . 6. 94 COMMISSION REGULATION (EC) No 1475/94 of 27 June 1994 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Commission Regu ­ lation (EC) No 3375/93 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1719/93 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1994/95 marketing year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1445/76 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 303, 10. 12 . 1993, p. 9 . (3) OJ No L 161 , 23. 6 . 1976, p. 10 . (4) OJ No L 159, 1 . 7. 1993, p. 104. 28 . 6 . 94 Official Journal of the European Communities No L 159/33 ANNEX ANNEX I Varieties of high persistance , late or medium late Pelleas Perfect Perma Phoenix (T) Pippin Player Pleno Portstewart Preference President Prester Contender Corso Cud Cupido Dacapo Danilo Dolby Domingo Donata Duramo Edgar Electra Elegana Elgon (T) Elka Elrond Entrar Exito Fanal (T) Feeder Fetione (T) Fingal Flair Gerona Globe Hellas Heraut Herbie Herbus (I) Hercules Hermes Hidalgo Honneur Hunter Idole Jetta Jumbo Juventus Karin Kelvin Kent Indigenous: Kerdion Kosta Langa Lihersa Limage Limes Linocta Liparis Lipondo Liquick Lisabelle Lissabon Lisuna Livonne Livorno Livree Look Loretta Lorina Madera (T) Magella Magister Magyar Majestic Mammout (T) Manhattan Maprima Marathon Markanta Master Meltra RVP (T) Melvina Merganda Merigold Meteor Mexico Mickey Mocinto Modenta Module Modus (T) Montagne (I) Mombassa Mondial Montando (T) Moretti Moronda Ohio Opinion Othello Outsider Pablo Pacage Pancho Parcour Patora Patron Pavo Pedro Aladin Albi Allegro Alondra Ambon Andes Anduril Animo Antara Apollo Aragon Arno Atlas Avenue Baltic Barball Barclay Barcredo Barema Barenza Barezane Barglen Barlatan Barlenna Barlinda Barlet Barlow Barluxe Barmaco Barry Barsandra Bartony Belfort (T) Bellatrix Bellevue Bologna Bonny Borvi Boston Capper Caprice Carrick Casino Castle (T) Chagall Chantal Citadel (I) Colorado (T) Compas Condesa (I) Prince Profit Progress Rally (T&gt; Rathlin Recolta Rival Ronja Saione Sakini Salem Score (Fair Way) Senator Sevilla Sisu Sommora Splendor Sprinter Summit Superstar Surprise Talbot Talgo Taya Texas Tivoli Toledo Trani Tresor Trimmer Troubadour Tyrone Variant Veritas Vigor Volley (T) Wadi Wendy York Zambesi'